Citation Nr: 0001340	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-09 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1994 and 
June 1995 by the RO.  By a rating action in June 1999, a 50 
percent evaluation was assigned to the service-connected 
PTSD.

On a claim for an original or increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  Thus, the claim 
for a higher evaluation for PTSD remains in appellate status 
before the Board.  

This case was previously before the Board and was remanded in 
October 1997 and April 1998.


FINDINGS OF FACT

1.  Although a private physician has opined that it is 
possible that PTSD could have played a contributory role in 
the development of the veteran's heart disease, the 
preponderance of the persuasive medical evidence of record 
establishes that there is no medical nexus between the 
veteran's heart disorder and his service-connected PTSD.

2.  The veteran's PTSD is manifested by depression, intrusive 
thoughts, nightmares, intense psychological stress and 
markedly diminished interest in activities, all productive of 
no more than considerable social and industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity.  The veteran maintains full-time employment 
as a construction building inspector.


CONCLUSIONS OF LAW

1.  The veteran's heart disorder is not proximately due to or 
the result of his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310(a) 
(1999).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (1999);38 C.F.R. § 4.132, DC 9411 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for PTSD was established by a May 1986 
rating decision and a 10 percent evaluation was assigned. 

In April 1994, the veteran filed claims for an increased 
evaluation for his service-connected PTSD and for service 
connection for heart disorder secondary to PTSD.  In support 
of his claims, he submitted a statement indicating that he 
had a heart attack in February 1994.  He stated that because 
he did not have a family history of heart disease in his 
immediate family, he believed his time overseas contributed 
to his heart condition.   He also submitted an excerpt from a 
book regarding biological reactions to stress. 

On VA examination in June 1994, the veteran was mildly 
anxious and mildly depressed.  His medical history was 
significant for heart disease and his primary complaint was 
of an increase in nervousness, hyperactivity and nightmares 
since a heart attack in February 1994.  During evaluation the 
veteran was cooperative and there were no motor abnormalities 
noted.  His stream of speech was of normal productivity, 
spontaneity, rate and volume.  There were no perceptual 
disturbances observed.  He was well oriented and his 
sensorium was clear.  His recent and remote memory were both 
very good.  The diagnosis was PTSD, relatively mild and 
alcohol abuse, relatively mild but increasing since his heart 
attack. 

The evidence of record also includes private medical records 
which show evaluation and treatment of the veteran for 
coronary artery disease and a myocardial infarction between 
February and September 1994.  The veteran underwent a 
quadruple coronary artery bypass in October 1994.

Also of record are VA outpatient treatment records pertaining 
to an Agent Orange examination in April 1979.  The veteran 
attributed burning chest pain with shortness of breath to 
Agent Orange exposure during service in Vietnam.  He 
underwent a fat wall biopsy in order to determine if there 
was any residual herbicide.

An April 1995 VA outpatient treatment record shows the 
veteran was undergoing weekly evaluation for PTSD which was 
to continue for an additional six months up to one year.  The 
examiner noted the veteran had not made much progress and 
remained tense, quick-to-anger, mistrustful, depressed and 
preoccupied with how Vietnam had damaged him both physically 
and emotionally.  The veteran described his job as a building 
inspector as "difficult" and that he is "hassled by 
disgruntled citizens" and "pushed by an inflexible boss."  
He stated that he becomes agitated and is unable to calm down 
which causes him to engage in excessive drinking on the 
weekends.  

In a statement received by the RO in May 1995, the veteran 
stated that his health problems were directly related to 
service.  He indicated that he has had numerous jobs that 
have lasted only a day or more with many job changes.  He 
also stated that his quality of life has suffered as a result 
of his Vietnam experiences.  Of record is a limited report of 
the veteran's employment history.  

During his personal hearing in September 1995, the veteran 
testified that being under a lot of tension and stress in 
Vietnam changed his cardiac profile compared to his brothers.  
He testified that he was first aware of having a heart 
condition during a VA Agent Orange examination in April 1979.  
He also testified that his blood pressure has always been 
borderline during his entire life but that he was not on any 
hypertension medication prior his heart attack in February 
1994.  With respect to his PTSD symptoms the veteran 
testified that he suffers from severe depression and 
unsatisfactory relationships with people in general.  He has 
frequent nightmares and intrusive thoughts about Vietnam and 
has difficulty concentrating at work.  The veteran was 
divorced but maintains a positive relationship with his 
daughter and generally sees his brothers during family 
gatherings and holidays.  He described his relationship with 
his son as "distant".

A July 1995 statement from the veteran's private 
psychologist, P.J. Coe, Ph.D., indicates that the veteran had 
been in therapy for the prior eight months.  He described the 
veteran as unhappy, bitter and quick to react to provocation 
or slights with explosive anger.  Dr. Coe stated this may 
have played a role in the development of the veteran's heart 
disease noting his history of heart attack, angioplasty and 
subsequent by-pass surgery.  The examiner further stated that 
now that the veteran has a damaged heart, there was a serious 
risk that his psychological problems could contribute to a 
subsequently and potentially fatal heart attack, (citing to 
the Journal of American College of Cardiology 1994 
Dec;24:1645-51).  Dr. Coe then concluded that given the fact 
that there was no heart disease in the veteran's family, it 
was possible that PTSD could have played a significant 
contributory role in the development of his heart disease.  

A 30 percent evaluation was assigned by a rating decision in 
February 1996.

On VA examination in January 1999 the veteran's primary 
complaints were of increased depression following heart 
surgery, intrusive thoughts, nightmares, guilty feelings and 
isolation.  He stated that he did not feel comfortable going 
to group and did not know what the group could contribute to 
him.  He also could not share his feelings with his wife or 
children.  He complained that his physical activity was 
limited and that he had problems with concentration, memory 
and sleeplessness.  He stated that he is more distant with 
people than before and more irritable.  The veteran's 
occupational history includes employment as a carpenter from 
1979 to 1986 and later as a construction building inspector.  
He is currently employed and continues to work as building 
inspector.  He claimed he is becoming more tired and unable 
to perform his duties or work with people and that 
increasingly his condition is becoming more of a problem for 
him at work.  He has been hospitalized in the past and 
received occasional treatment for PTSD.  However, at the time 
of the examination he was not attending any VA clinic for 
PTSD.  The veteran's medical history is also significant for 
coronary artery disease, with bypass surgery in 1994, 
hypercholesterolemia, hypertension and back surgery in 1986.  

The veteran reported that intrusive thoughts of his Vietnam 
experiences have increased since his heart attack and that at 
times he finds himself very depressed.  He feels that chronic 
stress has contributed to his heart attack as he did not have 
any family history of heart problems.  He reported that after 
he Vietnam he was evaluated by VA and complained of chest 
pain, anxiety and elevated blood pressure, but at that time 
was more worried about Agent Orange.  

On psychiatric examination, the veteran was alert and 
oriented.  There was no thought disorganization or perceptual 
disturbances noted.  His affect was appropriate and his mood 
depressed.  His memory was intact and competent.  The veteran 
experiences crying spells, intrusive thoughts, distressing 
recollections of Vietnam experiences and intense 
psychological distress.  He also has guilt feelings and 
markedly diminished interest in activities.  He denied 
suicidal plans, but admitted to having suicidal ideation.  
The clinical impression was severe PTSD and depressive 
disorder.  The veteran's Global Assessment of Functioning 
Scale (GAF) score was 45-50.  The psychiatrist noted that the 
veteran had remarried and had been employed as a building 
inspector for the last eight months.  He had performed the 
same type of work for ten years prior to that and was 
previously employed as a carpenter for 14 years.  The 
examiner concluded that although the veteran's significant 
medical conditions may lead to job difficulties in the 
future, he was currently employed full-time.

As regards the question of a relationship between PTSD and 
the veteran's heart condition, the psychiatrist stated that 
the causes and aggravation of heart disease and hypertension 
were normally multifactorial and noted the veteran's history 
of chronic smoking, obesity and hypercholesterolemia, prior 
to before he his heart attack in 1994.  The examiner 
concluded it was less likely than not that the veteran's 
heart disease was caused by his PTSD.

During a VA heart examination in April 1999, the veteran's 
history was traced back to his 1984 back surgery when he was 
told that he had borderline hypertension and given 
medication.  At that time he was also told that he had 
hypercholesterolemia, but did not have a cardiac diagnosis 
until 1994.  The veteran reported that in 1979, during 
examination for Agent Orange exposure, he complained of 
shortness of breath, chest pain and anxiety but was not told 
that the had angina or cardiac problems.  The clinical 
impression was hypertension, hypercholesteremia, coronary 
artery disease, status post myocardial infarction, status 
post angioplasty, status post coronary artery bypass graft.  
The examiner opined that it was less likely than not that the 
veteran's heart condition was either caused or aggravated by 
his PTSD.

A rating decision was issued in June 1999 that increased the 
evaluation to 50 percent.

Additional evidence submitted in support of the veteran's 
claim includes lay statements from his brothers and fellow 
servicemen relating their observations of the veteran's 
mental and physical condition during and subsequent to active 
duty.  The veteran has submitted several articles as well as 
documentation of his combat experiences during his tour of 
duty in Vietnam.  


II.  Analysis

A.  Service connection

The law permits the grant of service connection for a 
disability that results from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury. .. " 38 C.F.R. § 3.310(a) 
(1996); Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation of 
nonservice-connected disorder by a  service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals-now the United States Court of Appeals for Veterans 
Claims-(Court) has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the claimant 
cannot invoke the VA's duty to assist in the development of 
the claim, and the claim must fail.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To support his assertions that chronic stress associated with 
his service connected PTSD caused his heart disorder, the 
veteran has submitted a statement from his private 
psychologist indicating that PTSD could possibly have played 
a significant contributory role in the development of his 
heart disease.  Such medical opinion is sufficient to well 
ground the claim.  However, the Board finds that such opinion 
is outweighed by more definitive opinions by the VA examiners 
in April and May 1999, each of whom effectively ruled out 
such a relationship.  As noted above, the May 1999 
psychiatrist indicated that it was less likely than not that 
the veteran's PTSD caused his heart condition, whereas the 
April 1999 cardiologist offered that it was less likely than 
not that the veteran's PTSD caused or aggravated his heart 
condition.  Clearly, both VA examiners had access to the 
veteran's claims file, and each report reflects consideration 
of the veteran's documented medical history; Dr. Coe's 
consideration of the veteran's medical/psychological history 
appears to be based only upon what the veteran told him.  The 
Board also finds that at least one of the negative VA 
opinions is better reasoned that Dr. Coe's positive opinion.  
Whereas Dr. Coe pointed to the lack of a family history of 
heart disease as a primary basis for his conclusion, it is 
significant that, in his report, the VA psychiatrist 
identified other risk factors for the veteran developing 
heart disease-namely, his history of chronic smoking, 
obesity, and hypercholesterolemia.  Interestingly, none of 
these risk factors were addressed in Dr. Coe's report. 

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent VA examiners' 
findings and conclusions for the purpose of deciding this 
appeal.   See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Again, the Board notes that the VA examination reports were 
comprehensive and the opinion contained therein rendered 
after a contemporaneous examination of the veteran and 
thorough review of the veteran's service medical records and 
extensive post-service medical evidence, both VA and private, 
comprising the claims file.  There is no similar indication 
in the record that Dr. Coe had the benefit of such a 
longitudinal review.

The veteran's testimony and the lay statements of his 
relatives and friends also have  been considered, but these 
statements are not competent evidence of causality.  As 
laymen without medical training or expertise, they are not 
competent to give a medical opinion on diagnosis or etiology 
of a disorder.  See LeShore v. Brown, 8 Vet.App. 406 (1995) 
and Dean v. Brown, 8 Vet.App. 449 (1995), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's heart disorder is in any way related to his PTSD, 
either causally or on the basis of aggravation.  The Board 
has considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



II.  Increased Rating

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a).

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated in accordance with the criteria set forth in 38 
C.F.R. § 4.132, Code 9411 (1995).  As the veteran's claim for 
an increased rating for PTSD was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version of the law most favorable to him.  
See Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  As 
reflected in the June 1999 Supplemental Statement of the 
Case, the RO has considered the veteran's claim under both 
the former and revised applicable schedular criteria, and 
applied the more favorable result.  The Board will do 
likewise.  

Under the former applicable criteria, a 50 percent rating 
contemplates that the ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of the psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent disability rating is warranted for 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1995).

Under the new General Rating Formula for Mental Disorders, a 
50 percent rating contemplates occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complete 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

Considering the evidence of record in light of the applicable 
schedular criteria, the Board finds that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is not to be so severely impaired 
as to meet the criteria for at least the next higher 70 
percent evaluation under the former criteria.  The 
psychiatric examinations reveal that the veteran's PTSD is 
manifested by depression, intrusive thoughts, nightmares, 
intense psychological stress and markedly diminished interest 
in activities.  However, the veteran has maintained a second 
marriage and has positive relationships with his daughter and 
brothers.  He is also able to maintain his work relationship 
sufficiently to remain stable in his job as a construction 
building inspector.  He currently requires no ongoing 
psychiatric treatment.  This, the Board finds that his PTSD 
is shown to produce no more than "considerable" impairment.

With respect to the new rating criteria, the Board notes that 
medical evidence on file, including the clinical findings 
from the 1999 VA compensation examinations show that the 
veteran was well oriented and alert with no thought 
disorganization or perceptual disturbances noted.  There was 
evidence of crying spells, intrusive thoughts, distressing 
recollections of Vietnam and intense psychological distress; 
however, these symptoms are consistent with a 50 percent 
disability evaluation under the revised rating criteria.  
However, the veteran maintains full time employment and good 
relationship with his daughter and brothers, although his 
relationship with his son is strained.  There is no evidence 
the veteran's symptoms so reduce his reliability or 
efficiency as to severely impair his ability to obtain or 
retain employment as reflected by the fact that the veteran 
continues to maintain full time employment.  There is 
evidence of near continuous depression, but no panic attacks.  
There is no evidence of impaired impulse control such as 
unprovoked irritability.  There is no evidence that the 
veteran's speech has ever been illogical or irrelevant, that 
he neglects his personal appearance or hygiene, or that he 
engages in obsessional rituals which interfere with work.  
Consequently, an increased rating, to at least 70 percent, is 
not warranted under the new criteria.

The Board acknowledges that the veteran's GAF score has been 
assessed as 45 to 50, which is consistent with serious 
symptoms such as suicidal ideation, severe obsessional 
rituals or frequent shoplifting, or any serious impairment in 
social, occupation or school functioning.  See the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  However, after 
considering this GAF score in light of the entire evidence of 
record, the Board finds that the veteran does not have PTSD 
symptoms more nearly approximately the criteria for at least 
a 70 percent evaluation under either the former or revised 
rating criteria.  Inasmuch as the criteria for the next 
higher 70 percent evaluation under either set of rating 
criteria has not been met, it logically follows that the 
criteria for a 100 percent evaluation under either set of 
rating criteria likewise are not met.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert, 1 Vet. App. at 55-57.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Service connection for a heart disorder secondary to service-
connected PTSD is denied.

An evaluation in excess of 50 percent for PTSD is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

